Case 3:19-cv-00567-MMH-JBT Document 18 Filed 08/26/19 Page 1 of 2 PageID 91



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


DIA’MON DALLAS,                                      CASE NO.: 3:19-cr-00567-MMH-JBT

               Plaintiff,

vs.

FIRST COAST TECHNICAL COLLEGE;
CHRIS FORCE, Principal of First Coast Technical College;
DONNA GARY-DONOVAN, Assistant Principal
of First Coast Technical College, all in their official and
individual capacities,

            Defendants.
______________________________________/

                                  NOTICE OF SETTLEMENT

       Plaintiff, Dia’mon Dallas, and Defendants, First Coast Technical College, Chris Force, and

Donna Gary-Donovan hereby notify the Court pursuant to Local Rule 3.08 that the Parties have settled

the claims asserted in the Amended Complaint. The Parties are in the process of preparing a formal

settlement agreement.

       Upon receipt by Plaintiff of the settlement proceeds, the Parties will file a stipulation and

agreement to entry of an Order of Dismissal with Prejudice as to Plaintiff’s Amended Complaint.

       DATED THIS 26th day of August 2019.

LAW OFFICE OF CORD BYRD, P.A.                                SNIFFEN & SPELLMAN, P.A.
1807 Third Street North                                      123 North Monroe St.
Jacksonville Beach, FL 32250                                 Tallahassee, FL 32301
(904) 246-2404 Phone                                         (850) 205-1996 Phone
cord@cordbyrdlaw.com                                         rsniffen@snifenlaw.com
esther@cordbyrdlaw.com

s/ Cord Byrd                  _                              s/ Robert Sniffen
Cord Byrd                                                    Robert Sniffen
Florida Bar No.: 134406                                      Florida Bar No.: 0000795
Counsel for Plaintiff                                        Counsel for the Defendants
Case 3:19-cv-00567-MMH-JBT Document 18 Filed 08/26/19 Page 2 of 2 PageID 92



                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 26th day of August 2019, a true and correct copy of
the foregoing was electronically filed in the US District Court, Middle District of Florida, using
the CM/ECF system which will send a notice of electronic filing to all counsel of record.


                                             s/ Cord Byrd                  _
                                             CORD BYRD
